DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claim 1 has been amended.  Claims 1-12 are pending and under examination.
Applicant's arguments, see p. 7, filed 6 May 2022, with respect to the provisional statutory and provisional non-statutory double patenting rejections have been fully considered and are persuasive.  The provisional rejections of 1 February 2022 have been withdrawn. 

Reasons for Allowance
	Claims 1-12 are allowed.
The following is an Examiner's statement of reasons for allowance:
US 2004/0241035 is the closest prior art to the instant claims.
US '035 discloses an Fe-Ni-Co alloy for making shadow masks (abstract).  A method of manufacture is provided, where an alloy having an iron alloy containing 30-35 wt% nickel (abstract)  is rolled to produce a metal plate [0038]; this plate has particles containing as a main component an element other than Fe and Ni, with particles of one or more of Al2O3, SiO2, MgO, MnO, NbC, NbN, and MnS [0036].
US '035 does not disclose in a sample including the first surface and the second surface of the metal plate, the following conditions (1) and (2) regarding the particles are satisfied: 
(1) the number of the particles having an equivalent circle diameter of 1 µm or more is 50 or more and 3000 or less per 1 mm3 in the sample; and 
(2) the number of the particles having an equivalent circle diameter of 3 µm or more is 50 or less per 1 mm3 in the sample; 
a first ratio of the metal plate is 70% or more; 
the first ratio is a ratio of a first quantity to a total quantity; 
the total quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more; and 
the first quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more and less than 3 µm.
Therefore, US '035 does not anticipate or reasonably render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738